DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 03 February 2020 has been fully considered by the examiner. A signed copy is attached.
Claims 1-21 are pending. 
Claims 1-21 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Continuation of Application 14/965,393 (now US patent # 10,551,819 ) and has been accorded the benefit of the original filing date.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 6 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, one of ordinary skill would not be appraised of the minimum distance from the multi-silo assembly that such a user interface may be located before the locale is no longer considered “adjacent” to the assembly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver et al., US Pg-Pub 2013/0142601 in view of Siebrits et al., US Pg-Pub 2006/0224370 further in view of Gunteret Jr., et al., US 6,186,654

Regarding Claim 1, McIver teaches:
An automated multi-silo aggregate management system (see e.g. fig. 16) comprising: a multi-silo assembly, (fig. 16, depicting multiple silos 100)
and wherein each chamber is designated to accommodate a single aggregate type to the exclusion of any other aggregate types; (see [0047] “silos… may be used to store… water, sand, proppant or an acid solution” and [0048] describing different internal coatings (salt, acid)).
a loading mechanism for filling of each chamber with aggregate (fig. 16, fill line 1403: see [0077] “each of the silos 100 may comprise one or more filler tubes 1403 that allows for filling of the silo with proppant or other material”) based on a classification of active for loading; (see [0049] “load cells… may be used to weight the contents of the silo. Measuring the contents is useful for… avoiding over filling.”)
and a processor equipped unit … for directing running of an operation at an oilfield with aggregate unloaded from at least one chamber of the multi-silo assembly classified as active for unloading. ([0057] “the flow of proppant from the silos of the invention to the storage bin, container, hopper or blender hopper is automatically regulated and controlled by a pre-set program or a program determined by conditions at the frac job.”)

McIver differs from the claimed invention in that:
McIver does not clearly articulate a user interface
McIver does not clearly articulate wherein each silo of the multi-silo assembly is equipped with multiple aggregate chambers

However, Siebrits teaches a fracture process management system (see e.g. fig 10) including a computer which runs a fracture process program ([0042] “a `computer system` 72 optionally disposed within a truck 74 situated at the site of the wellbore, such as a monitoring truck 74 or a `FracCAT vehicle` 74 (which is a vehicle with software that monitors and measures the fracture and controls the fracture treatment).”) with a user interface ([0043] “The memory or other program storage device 72b stores the following software (76, 78, and 80): a Planar 3D User Interface software 76”)

Siebrits and McIver are analogous art because they are from the same field of endeavor as the invention of fracture process management and proppant storage and contain overlapping structural and functional similarities: each stores proppant in a storage container, each manages a fracture process application for said proppant.

one of ordinary skill in the art could have been motivated to make this modification in order to monitor and measure the fracture and control the fracture treatment as suggested by Siebrits ([0042]) 

and, Gunteret teaches that silos may be divided into multiple chambers (see fig. 1, silo compartments 14, 16, 18, and col. 8 lines 39-4 ).

Examiner finds 1) the prior art contained a device (method, product, etc.) (the system of McIver) which differs from the claimed device by the substitution of a component  (the sub-division of the interior of the silo into multiple chambers) for another component (the silos of McIver). 2) that the substituted components and their function were known in the art as demonstrated by Gunteret; 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable at least because Gunteret teaches that a multiple chamber silo is suitable for storing flowable particulate. Accordingly the substitution is obvious. (See MPEP 2143.I.B).




Regarding Claim 4, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
Gunteret further teaches:
wherein the loading mechanism comprises pneumatic equipment. (col. 7 line 54 “pneumatic… dispensing guppies (or pigs or blimps) for pneumatic loading of the silo”.)

(although not relied upon for the rejection, examiner notes for completeness of the record that Krenek et al., US Pg-Pub 2014/0321950 teaches at [0039] that pneumatic feeding of aggregate into containers is conventional.)



Regarding Claim 5, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
McIver further teaches:
comprising a mixer (fig. 16, hopper 1402) positioned below (see fig. 16) the multi-silo assembly for obtaining aggregate unloaded from the chamber. ([0056] “the systems of the invention are designed to maintain a constant level and supply of sand, or other proppant (which is adjustable) from the one or more silos to the container, hopper or blender hopper that feeds the fracking operation ("the frac job”)”

Regarding Claim 6, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
Siebrits further teaches:
wherein the processor equipped unit is a unit positioned adjacent the multi-silo assembly for an operator having access thereto. ([0043] “the computer system 72 which is disposed within the truck 74” nb. the truck 74 is a pump truck, accordingly the processor equipped unit is adjacent to the container of siebrits “for an operator [to] hav[e] access thereto”).

Regarding Claim 7, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
McIver further teaches:
comprising a weight determining mechanism coupled to each silo ([0049] “load cells or strain gauges attached to the silo legs”) and the processor equipped unit to dynamically track inventory of aggregate in each chamber. ([0049] “load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo. Measuring the contents is useful for inventory management, determining and controlling the rate of usage, and avoiding over filling or unexpected empty conditions.”)


Regarding Claim 8, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 7,
McIver further teaches:
wherein the weight determining mechanism comprises at least one load cell. ([0049] “load cells or strain gauges attached to the silo legs”)




Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver, in view of Siebrits, in view of Gunteret, further in view of Teichrob US Pg-Pub 2012/0219391.

Regarding Claim 2, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
the combination differs from the claimed invention in that:
none of the references clearly articulates: wherein classification of a single chamber of a silo as active for loading prohibits classification of any other chamber of the silo as active for loading or unloading.

However, Teichrob teaches a mobile silo system (see e.g. fig. 1A) which loads a plurality of silos sequentially ([0117] “one or more mobile in-feed conveyor modules may be controlled… so as to sequentially fill different mobile storage modules”), while controlling unload of different silos in the plurality of silos ([0018] “the mobile storage modules may be controlled such that the mobile storage modules are emptied… at different times… spaced apart sufficiently that the emptied mobile storage modules may be re-filled..”) in order to minimize waiting times. ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) 

Teichrob is analogous art because they are from the same field of endeavor as the invention of fracture process management and proppant storage and contain overlapping structural and functional similarities: each stores proppant in a storage container, each manages a fracture process application for said proppant.

Accordingly, Examiner finds 1) that the prior art contained a base device (method or product) upon which the claimed invention can be seen as an “improvement” (the multi-silo system using multiple chamber silos as taught by the combination of McIver and Gunteret.).  2) the prior art contained a “comparable” device (method or product) that has been improved in the same way as the claimed invention (the sequential load and separate sequential unload of multiple container volumes as taught by Teichrob). and  3) one of ordinary skill in the art before the effective filing date of the invention could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable in that they would result in a minimizing of the waiting time for re-fill as suggested by Teichrob ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) and accordingly the invention is obvious. (see MPEP 2143.I.C)
Regarding Claim 3, the combination of McIver, Siebrits, and Gunteret teaches all of the limitations of parent Claim 1,
the combination differs from the claimed invention in that:
wherein the loading mechanism comprises a bucket elevator

However, Teichrob teaches a mobile silo system which loads via bucket elevator ([0055] “a loading system, such as an in-feed elevator, conveyor, bucket conveyor, or the like, operatively coupled to the input port to facilitate loading of granular material into the container portion. )


Teichrob is analogous art because they are from the same field of endeavor as the invention of fracture process management and proppant storage and contain overlapping structural and functional similarities: each stores proppant in a storage container, each manages a fracture process application for said proppant.


Examiner finds 1) the prior art contained a device (method, product, etc.) (the system of McIver) which differs from the claimed device by the substitution of a component  (the use of a bucket elevator for loading the silos) for another component (the feed lines of McIver). 2) that the substituted components and their function were known in the art as demonstrated by Teichrob; 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable at least because Teichrob teaches that a bucket elevator is suitable for loading a mobile silo. Accordingly the substitution is obvious. (See MPEP 2143.I.B).

Claim(s) 9-10, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Gunteret in view of Teichrob.


Regarding Claim 9, McIver teaches:
A method of managing aggregate at an oilfield with a mobile multi-silo system, (fig. 16, depicting multiple silos 100)
the method comprising: establishing a dynamic protocol for an operation at the oilfield ([0056] dynamic management of “a constant level and supply of sand” for a “frac job”.) utilizing at least one aggregate; (see [0047] “silos… may be used to store… water, sand, proppant or an acid solution” and [0048] describing different internal coatings (salt, acid)).
assigning each chamber a static designation for accommodating a given aggregate type throughout the operation at the outset of the operation; (see [0047] “silos… may be used to store… water, sand, proppant or an acid solution” and [0048] describing different internal coatings (salt, acid)).
discharging at least one aggregate from at least one of the chambers ([0054] “The speed of the conveyor is remotely controlled via a digital electronic system, providing precise control of the discharge rate to match the required flow of the fracking operation.”) to a mixer (fig. 16 blender hopper 1402) disposed below each of the chambers of the mobile multi-silo system; (see fig. 16, hopper 1402 is below the silos.)
running the operation at the oilfield with at least one aggregate from the mobile multi-silo system filled according to the static designation and the dynamic protocol; ([0056] “the systems of the invention are designed to maintain a constant level and supply of sand, or other proppant (which is adjustable) from the one or more silos to the container, hopper or blender hopper that feeds the fracking operation ("the frac job”)”)

McIver differs from the claimed invention in that:
McIver does not clearly articulate: each silo of the mobile multi-silo system having multiple chambers therein, 
nor: classifying each chamber with a dynamic classification, the classification dependent upon the dynamic protocol while running the operation; 
nor: and refilling a chamber in accordance with the dynamic protocol in light of the dynamic classification to enable running of the operation substantially continuously.

However, Gunteret teaches that silos may be divided into multiple chambers (see fig. 1, silo compartments 14, 16, 18, and col. 8 lines 39-4 ).

Examiner finds 1) the prior art contained a device (method, product, etc.) (the system of McIver) which differs from the claimed device by the substitution of a component  (the sub-division of the interior of the silo into multiple chambers) for another component (the silos of McIver). 2) that the substituted components and their function were known in the art as demonstrated by Gunteret; 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable at least because Gunteret teaches that a multiple chamber silo is suitable for storing flowable particulate. Accordingly the substitution is obvious. (See MPEP 2143.I.B).


And, Teichrob teaches a mobile silo system and method (see e.g. fig. 1A) which refills ([0118] “re-filling of mobile storage modules”) a plurality of silos according to a load classification ([0117] “one or more mobile in-feed conveyor modules may be controlled… so as to sequentially fill different mobile storage modules”), while controlling unload of different silos classified for unloading in the plurality of silos ([0018] “the mobile storage modules may be controlled such that the mobile storage modules are emptied… at different times… spaced apart sufficiently that the emptied mobile storage modules may be re-filled..”) in order enable running the operation substantially continuously. ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) 

Teichrob is analogous art because they are from the same field of endeavor as the invention of fracture process management and proppant storage and contain overlapping structural and functional similarities: each stores proppant in a storage container, each manages a fracture process application for said proppant.

Accordingly, Examiner finds 1) that the prior art contained a base device (method or product) upon which the claimed invention can be seen as an “improvement” (the multi-silo system using multiple chamber silos as taught by the combination of McIver and Gunteret.).  2) the prior art contained a “comparable” device (method or product) that has been improved in the same way as the claimed invention (the sequential load and separate sequential unload of multiple container volumes as taught by Teichrob). and  3) one of ordinary skill in the art before the effective filing date of the invention could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable in that they would result in a minimizing of the waiting time for re-fill as suggested by Teichrob ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) and accordingly the invention is obvious. (see MPEP 2143.I.C)


Regarding Claim 10, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 9,
Teichrob further teaches:
wherein classifying comprises classifying each chamber as one of idle and available for loading, idle and available for filling, active and loading, active and unloading and reserved to prohibit loading and unloading. (see Teichrob [0117] and [0118] describing designating different volumes for loading and unloading according to a programmed sequence.)
(interpreted as a Markush group)




Regarding Claim 13, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 9,
McIver further teaches:
wherein the assigning of the static designation comprises assigning multiple chambers of the mobile multi-silo system a same aggregate type. ([0048] “The silos in certain embodiments may be coated on the inside with one or more salt-resistant coatings. In certain other embodiments, the silos may be coated on the inside with one or more acid-resistant coatings.” nb. that is, silos may be statically configured to store a same aggregate type based on their resistant coating.)

Regarding Claim 14, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 13,
McIver further teaches:
filling each chamber with an aggregate type; ([0047] “[0047] The silos of embodiments of the invention may be used to store any material, including, but not limited to water, sand, proppant or an acid solution.”)
and storing information regarding each filled chamber and aggregate type at a processor for the running of the operation. ([0049] “the silos may contain one or more devices for monitoring the level of the contents. The monitoring devices may be sonic, radar, optical, inductive or mechanical level monitors. In certain embodiments, load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo. Measuring the contents is useful for inventory management, determining and controlling the rate of usage, and avoiding over filling or unexpected empty conditions.”

Regarding Claim 15, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 14,
Teichrob further teaches:
wherein classifying a single chamber of a silo as active prohibits classification of any other chamber of the silo as active. ([0018] “the mobile storage modules may be controlled such that the mobile storage modules are emptied… at different times… spaced apart sufficiently that the emptied mobile storage modules may be re-filled..”)

Accordingly, Examiner finds 1) that the prior art contained a base device (method or product) upon which the claimed invention can be seen as an “improvement” (the multi-silo system using multiple chamber silos as taught by the combination of McIver and Gunteret.).  2) the prior art contained a “comparable” device (method or product) that has been improved in the same way as the claimed invention (the sequential load and separate sequential unload of multiple container volumes as taught by Teichrob). and  3) one of ordinary skill in the art before the effective filing date of the invention could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable in that they would result in a minimizing of the waiting time for re-fill as suggested by Teichrob ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) and accordingly the invention is obvious. (see MPEP 2143.I.C)



Regarding Claim 17, the combination of McIver, Gunteret and Teichrob teaches all of the limitations of parent Claim 9,
McIver further teaches:
wherein the running of the operation at the oilfield comprises: mixing the at least one aggregate in the mixer to form a slurry for the operation; ([0056] “the systems of the invention are designed to maintain a constant level and supply of sand, or other proppant (which is adjustable) from the one or more silos to the container, hopper or blender hopper that feeds the fracking operation ("the frac job”)”
and performing a stimulation application in a well at the oilfield with the slurry. (i.e. [0056] “the fracking operation ("the frac job”)”)

Regarding Claim 18, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 17,
McIver further teaches:
wherein the at least one aggregate is proppant and the stimulation application includes fracturing downhole in the well. ([0056] “the systems of the invention are designed to maintain a constant level and supply of sand, or other proppant (which is adjustable) from the one or more silos to the container, hopper or blender hopper that feeds the fracking operation ("the frac job”)”


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver, Gunteret, and Teichrob further in view of Siebrits.

Regarding Claim 11, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 9,
Teichrob further teaches:
a unit with a processor having the dynamic protocol stored thereon. (Teichrob [0110] “the remote control module may comprise a computer, programmable logic controller, or the like, configured to generate and provide control signals for facilitating such automatic control.”)
The combination differs from the claimed invention in that:
none of the references clearly articulates: wherein the assigning of the static designation to each chamber comprises operator manual entry thereof at an interface screen [of said unit].

However, Siebrits teaches a user interface for a fracturing operation where the user may input data to the interface (see fig. 10, input data including “other data 86”; and [0045] “the Input Data 82 is provided to the Planar 3D User Interface”) including proppant properties ([0044] “other data 86 will include… fluid and proppant properties”), and that this data is useful for modeling the downwell process ([0043] “The Hydraulic Fracture Simulator Software 80 will be described in detail in the following paragraphs because the software 80 will model the `interfacial slip` or `debonding` which occurs between adjacent layers of the Earth formation.”).

Accordingly, one of ordinary skill in the art could have modified the teachings of the combination to include operator entry of proppant data for each silo, as suggested by Siebrits.

One of ordinary skill in the art before the effective filing date of the invention could have made this modification in order to model the downwell process as suggested by Siebrits ([0043]).

Regarding Claim 12, the combination of McIver, Gunteret, and Teichrob teaches all of the limitations of parent Claim 9,
Tiechrob further teaches:
a unit with a processor having the dynamic protocol (Teichrob [0110] “the remote control module may comprise a computer, programmable logic controller, or the like, configured to generate and provide control signals for facilitating such automatic control.”)
the combination differs from the claimed invention in that:
the combination does not clearly articulate: wherein the assigning of the static designation to each chamber comprises operator selection of a file at an interface screen of [said unit with a processor] and the file stored thereon.

However, Siebrits teaches a user interface for a fracturing operation where the user may input data to the interface (see fig. 10, input data including “other data 86”; and [0045] “the Input Data 82 is provided to the Planar 3D User Interface”) including proppant properties ([0044] “other data 86 will include… fluid and proppant properties”), and that this data is useful for modeling the downwell process ([0043] “The Hydraulic Fracture Simulator Software 80 will be described in detail in the following paragraphs because the software 80 will model the `interfacial slip` or `debonding` which occurs between adjacent layers of the Earth formation.”).

Accordingly, one of ordinary skill in the art could have modified the teachings of the combination to include operator entry of proppant data for each silo, as suggested by Siebrits.

One of ordinary skill in the art before the effective filing date of the invention could have made this modification in order to model the downwell process as suggested by Siebrits ([0043]).

While Siebrits is silent as to the particular structure of how the data is input; Examiner takes official notice that files and the selection of files is known in the art as a means of accepting input. in the interest of compact prosecution, Examiner points to the Microsoft Computer Dictionary 5th edition entry on “files” (A file is the basic unit of storage that enables a computer to distinguish one set of information from another.) as evidence of this official notice.


Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Gunteret.

Regarding Claim 19, McIver teaches:
A method of inventory management for aggregate held in a multi-silo system, (see e.g. fig. 16)
the method comprising: calculating a weight of each silo in an empty state; (i.e. tare weight; Examiner takes official notice that determining the empty (tare) weight of a container is notorious in the art.)
classifying one chamber of each silo as active for filling with aggregate;  ([0054] “The air boost system reduces the time required for sand silo filling. Within the air boost system, a blower with variable speed drive allows a constant pressure air delivery to multiple fill tubes. Fill tubes are tubes that are used to fill the silos of the invention with a proppant such as, for example, sand.”)
determining an inventory of aggregate in each filled chamber based on an increased weight of each silo less the calculated weight of each silo in the empty state. ([0049] “load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo.” Examiner takes official notice that subtracting the empty (tare) weight of a container is notorious in the art.)

in the interest of compact prosecution, examiner points to A&D document “How to use Load Cells” (2010) as evidence that Tare is of notorious character in the art. (page 2, “However, the initial (tare) load must not exceed the safe tare limit (maximum dead weight) of the load cell. If the initial load is very large, the rated capacity + the safe tare limit is treated as the rated capacity.” and page 3 “For example, when the net measurement weight is 8 t, the weight of the hopper is 3 t” etc.)

McIver differs from the claimed invention in that:
McIver does not clearly articulate: each silo of the multi-silo system having multiple chambers therein

However, Gunteret teaches that silos may be divided into multiple chambers (see fig. 1, silo compartments 14, 16, 18, and col. 8 lines 39-4 ).

Examiner finds 1) the prior art contained a device (method, product, etc.) (the system of McIver) which differs from the claimed device by the substitution of a component  (the sub-division of the interior of the silo into multiple chambers) for another component (the silos of McIver). 2) that the substituted components and their function were known in the art as demonstrated by Gunteret; 3) one of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable at least because Gunteret teaches that a multiple chamber silo is suitable for storing flowable particulate. Accordingly the substitution is obvious. (See MPEP 2143.I.B).



Regarding Claim 21, the combination of McIver and Gunteret teaches all of the limitations of parent Claim 19,
McIver further teaches:
wherein the weight of each silo is obtained by a weight obtaining mechanism coupled to a processor. ([0049] “load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo. Measuring the contents is useful for inventory management, determining and controlling the rate of usage, and avoiding over filling or unexpected empty conditions.”)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Gunteret, further in view of Teichrob.

Regarding Claim 20, the combination of McIver and Gunteret teaches all of the limitations of parent claim Claim 19,
McIver further teaches:
determining the inventory of aggregate in each of the other chambers of each silo; ([0049] “load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo. Measuring the contents is useful for inventory management, determining and controlling the rate of usage, and avoiding over filling or unexpected empty conditions.”)
running an operation at an oilfield with aggregate from a chamber of the multi-silo system classified as active for unloading; ([0057] “the flow of proppant from the silos of the invention to the storage bin, container, hopper or blender hopper is automatically regulated and controlled by a pre-set program or a program determined by conditions at the frac job.”)
and determining the inventory of aggregate in an unloading chamber. ([0049] “load cells or strain gauges attached to the silo legs may be used to weigh the contents of the silo. Measuring the contents is useful for inventory management, determining and controlling the rate of usage, and avoiding over filling or unexpected empty conditions.”)

The combination differs from the claimed invention in that:
the combination does not clearly articulate: classifying another chamber of each silo as active for filling with aggregate, 
nor wherein classifying of either chamber of a silo as active prohibits classifying of any other chamber of the silo as active; 

However, Teichrob teaches a mobile silo system (see e.g. fig. 1A) which loads a plurality of proppant containers sequentially ([0117] “one or more mobile in-feed conveyor modules may be controlled… so as to sequentially fill different mobile storage modules”), while controlling unload of different silos in the plurality of silos ([0018] “the mobile storage modules may be controlled such that the mobile storage modules are emptied… at different times… spaced apart sufficiently that the emptied mobile storage modules may be re-filled..”) in order to minimize waiting times. ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) 

Teichrob is analogous art because they are from the same field of endeavor as the invention of fracture process management and proppant storage and contain overlapping structural and functional similarities: each stores proppant in a storage container, each manages a fracture process application for said proppant.

Accordingly, Examiner finds 1) that the prior art contained a base device (method or product) upon which the claimed invention can be seen as an “improvement” (the multi-silo system using multiple chamber silos as taught by the combination of McIver and Gunteret.).  2) the prior art contained a “comparable” device (method or product) that has been improved in the same way as the claimed invention (the sequential load and separate sequential unload of multiple container volumes as taught by Teichrob). and  3) one of ordinary skill in the art before the effective filing date of the invention could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable in that they would result in a minimizing of the waiting time for re-fill as suggested by Teichrob ([0118] “…such that the waiting times for re-filling of mobile storage modules is minimized or eliminated, or at least such that a continuous supply of granular material may be delivered”.) and accordingly the invention is obvious. (see MPEP 2143.I.C)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,551,819. Although the claims at issue are not identical, they are not patentably distinct from each other because as outlined in the table below, the reference patent teaches or fairly suggests the claims at issue in the instant application.

Instant Application
Reference Patent 10,551,819
9. A method of managing aggregate at an oilfield with a mobile multi-silo system, each silo of the mobile multi-silo system having multiple chambers therein, the method comprising:
1. A method of managing aggregate at an oilfield with a mobile multi-silo system, each silo of the mobile multi-silo system having multiple chambers therein, the method comprising:
establishing a dynamic protocol for an operation at the oilfield utilizing at least one aggregate; 
establishing a dynamic protocol for an operation at the oilfield utilizing at least one aggregate;
assigning each chamber a static designation for accommodating a given aggregate type throughout the operation at the outset of the operation;
assigning each chamber a static designation for accommodating a given aggregate type throughout the operation at the outset of the operation;
discharging at least one aggregate from at least one of the chambers to a mixer disposed below each of the chambers of the mobile multi-silo system;
discharging at least one aggregate from at least one of the chambers to a mixer disposed below each of the chambers of the mobile multi-silo system;
running the operation at the oilfield with at least one aggregate from the mobile multi-silo system filled according to the static designation and the dynamic protocol;
running the operation at the oilfield with at least one aggregate from the mobile multi-silo system filled according to the static designation and the dynamic protocol;
classifying each chamber with a dynamic classification, the classification dependent upon the dynamic protocol while running the operation;
classifying each chamber with a dynamic classification…, the classification dependent upon the dynamic protocol while running the operation;
and refilling a chamber in accordance with the dynamic protocol in light of the dynamic classification to enable running of the operation substantially continuously.
and refilling a chamber in accordance with the dynamic protocol in light of the dynamic classification to enable running of the operation substantially continuously.


10. The method of claim 9, wherein classifying comprises classifying each chamber as one of idle and available for loading, idle and available for filling, active and loading, active and unloading and reserved to prohibit loading and unloading.
2. The method of claim 1 wherein classifying comprises classifying each chamber as one of idle and available for loading, idle and available for filling, active and loading, active and unloading and reserved to prohibit loading and unloading.


11. The method of claim 9, wherein the assigning of the static designation to each chamber comprises operator manual entry thereof at an interface screen of a unit with a processor having the dynamic protocol stored thereon.
4. The method of claim 1 wherein the assigning of the static designation to each chamber comprises operator manual entry thereof at an interface screen of a unit with a processor having the dynamic protocol stored thereon.
12. The method of claim 9, wherein the assigning of the static designation to each chamber comprises operator selection of a file at an interface screen of a unit with a processor having the dynamic protocol and the file stored thereon.
5. The method of claim 1 wherein the assigning of the static designation to each chamber comprises operator selection of a file at an interface screen of a unit with a processor having the dynamic protocol and the file stored thereon.


13. The method of claim 9, wherein the assigning of the static designation comprises assigning multiple chambers of the mobile multi-silo system a same aggregate type.
6. The method of claim 1 wherein the assigning of the static designations comprises assigning multiple chambers of the mobile multi-silo system the same aggregate type.


14. The method of claim 13, comprising: filling each chamber with an aggregate type; and storing information regarding each filled chamber and aggregate type at a processor for the running of the operation.
7. The method of claim 1 further comprising: filling each chamber with an aggregate type; and storing information regarding each filled chamber and aggregate type at a processor for the running of the operation.


15. The method of claim 14, wherein classifying a single chamber of a silo as active prohibits classification of any other chamber of the silo as active.
8. The method of claim 7 wherein classifying a single chamber of a silo as active prohibits classification of any other chamber of the silo as active.


16. The method of claim 10, wherein classifying a chamber as reserved comprises: confirming that the chamber is available for activating at a later point in time; 
3. The method of claim 2 wherein classifying a chamber as reserved comprises: confirming that the chamber is available for activating at a later point in time; and
and confirming that another chamber of a same designated aggregate type is both available for activating at a present time and unavailable for activating at the later point in time.
and confirming that another chamber of the same designated aggregate type is both available for activating at a present time and unavailable for activating at the later point in time.


17. The method of claim 9, wherein the running of the operation at the oilfield comprises: mixing the at least one aggregate in the mixer to form a slurry for the operation; and performing a stimulation application in a well at the oilfield with the slurry.
9. The method of claim 1 wherein the running of the operation at the oilfield comprises: mixing the at least one aggregate in the mixer to form a slurry for the operation; and performing a stimulation application in a well at the oilfield with the slurry.


18. The method of claim 17, wherein the at least one aggregate is proppant and the stimulation application includes fracturing downhole in the well.
10. The method of claim 9 wherein the at least one aggregate is proppant and the stimulation application includes fracturing downhole in the well.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: While McIver, Teichrob, Gunteret, and Siebrits teach many of the limitations of the claimed invention as outlined above, none of the references, alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly: 
(Claim 16)
wherein classifying a chamber as reserved comprises: confirming that the chamber is available for activating at a later point in time; 
and confirming that another chamber of a same designated aggregate type is both available for activating at a present time and unavailable for activating at the later point in time.
(excerpted)
…in combination with the remaining features and elements of the claim, the parent claim, and any intervening claims.

However, Claim 16, is rejected for double patenting. (see above).

Conclusion
Examiner notes that a telephonic interview may be beneficial in advancing prosecution of this application toward final disposal.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luharuka et al., US Pg-Pub 2014/0044508 – cited for being a commonly assigned patent application, published prior to the earliest priority date of the application, naming other inventors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119